FILED
                            NOT FOR PUBLICATION                             JUN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10490

               Plaintiff - Appellee,             D.C. No. 2:11-cr-01139-JAT

  v.
                                                 MEMORANDUM *
CESAR SOTO-FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Cesar Soto-Flores appeals from the district court’s judgment and challenges

his guilty-plea conviction and 19-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Soto-Flores’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Soto-Flores the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Soto-Flores has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10490